Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 27, 2022 have been fully considered but they are not persuasive.
	(1) Applicant argues that the claims address compositions providing the claimed degree of stability for more than 36 months at 25oC, regardless of whether or not the composition is void of a buffer, i.e., that the claimed compositions are necessarily stable even without a buffer present in the formulation. Applicant argues that the claims exclude the need for a buffer, which is in stark contrast to the Jones disclosure and teaching. 
Applicant argues that the claimed process results in a composition having this unexpected stability, which was not previously known, recognized, or discussed in the prior art. Applicant argues that it was previously thought that a buffer was required to maintain stability of a similar halobetasol composition, and since the presently claimed composition made according to the enumerated process steps explicitly indicates that it is a stable composition, even if the composition is void of a buffer, this represents a significant advantage over what was previously known in the art.

	With regards to Applicant’s argument (1), the traversal argument is not found persuasive. Although the instant claims exclude the need for a buffer. Applicant does not appear to set forth how the exclusion of the need for a buffer corresponds to a structural difference between the prior art composition the presently claimed composition. The claims as currently written do not require the exclusion of a buffer.
	With regards to the claimed process steps, note MPEP 2113 [R-1]  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The MPEP also indicates that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).
With regards to Applicant’s experimental results regarding the claimed process steps (Gauthier Declaration submitted March 25, 2020), the comparison of the manufacturing process of Formulation C vs. the manufacturing process of Formulation D is not a comparison to that of the closest prior art, Jones. As discussed in the Gauthier Declaration, Formulation C was formulated by mixing all of the ingredients at a temperature of 65-70oC, whereas Formulation D was formulated by mixing the carrier components at a temperature of 65-70oC and cooling the carrier to 45-50oC prior to adding the halobetasol propionate. It was concluded that the formulation stability is increased when manufactured using a process as recited in claim 1, where the bulk homogenous solution is heated and then cooled before the active corticosteroid (halobetasol) is added. The instant Specification also discloses that by adding halobetasol at a lower temperature (i.e. preferably below 50oC) in the manufacturing process, the rate of degradation of halobetasol is markedly reduced and thus the amount of degradant products is reduced (P.G. Pub., para.0046). However, as discussed above, Jones discloses adding the active corticosteroid at the claimed lowered temperature, 45oC. Jones generally discloses mixing all of the components (carrier material + corticosteroid active ingredient) at a temperature of about 45oC, i.e., the temperature disclosed by the instant Specification as markedly reducing the rate of degradation of halobetasol. 
Thus, from the experiment and data shown in the Gauthier Declaration, it is unclear if the improved stability of Formulation D (i.e., reduced degradants in Formulation D) compared to Formulation C would only be seen when the carrier component is first heated to 65-70oC then reduced to 45-50oC prior to adding halobetasol, or if the improved stability would also be seen if all of the ingredients are added at a temperature of 45oC as is disclosed in Jones. 

	(2) Applicant argues that since the Jones compositions require the presence of a buffer for stability, they would teach away from compositions that can maintain stability even if they are void of a buffer. The claimed compositions, as a result of the recited components and process steps, must be structurally different from the compositions of the cited art, in order to result in a composition that is stable without need for a buffer.

	With regards to Applicant’s argument (2), the traversal argument is not found persuasive. Although Jones requires a buffer in their formulation, Jones does not teach away from the instant claims as the instant claims as currently written do not exclude a buffer. Applicant does not appear to set forth how the exclusion of the need for a buffer corresponds to a structural difference between the prior art composition the presently claimed composition. With regards to Applicant’s assertion that the claimed composition must be structurally different from the compositions of the cited art, note MPEP 716.01(c)(II): “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).”

	(3) With regards to the benzoic acid component, Applicant argues that Jones having the benzoic acid component as optional rather than required is in stark contrast to the presently claimed compositions, which require greater than 0.0% and less than 0.0005% benzoic acid, i.e., benzoic acid must be present in the claimed compositions. Applicant argues that this is a significant different from Jones and certainly explains why the presently claimed compositions maintain stability even if void of a buffer.
	Applicant argues that even in the instances that benzoic acid is present in Jones, the lowest amount of benzoic acid disclosed by Jones is 0.1% w/w, whereas the highest amount of benzoic acid present in the claimed compositions is less than 0.005%. Applicant argues that a difference of three significant digits if far from “merely close,” nor would it be recognized as such by one of ordinary skill in the art. Applicant argues that based on the vast gulf between the amount disclosed by Jones and that required by the present claims, the amount of benzoic acid is not a result effective parameter that would be routinely optimized.

	With regards to Applicant’s argument (3), the traversal argument is not found persuasive. As discussed above, Jones discloses that the presence of the can corrosion inhibitor (e.g. benzoic acid) is dependent upon a particular set of conditions and determined on a case-by-case basis. Jones discloses that formulations having as little as no benzoic acid and as much as up to about 15% w/w are suitable for use. For example, if a can is made of non-easily corroding material, then little to no can corrosion inhibitor is needed. Thus, the amount of benzoic acid used as the can corrosion inhibitor in the composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). There does not appear to be evidence provided to demonstrate that Jones’s formulations would be inoperable or that Jones teaches away from using benzoic acid in an amount between 0-0.1% w/w. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
Furthermore, note MPEP 2144.05(I): a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., “not substantially less than 13%,” “not substantially below 17%,” and “between about 13[%] and 20%”); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges).
With regards to the data shown in the Gauthier Declaration regarding the amount of benzoic acid (Experiment 1), the data does not establish the criticality of the specific corrosion inhibitor. Experiment 1 of the Declaration compares a formulation having benzoic acid in an amount of 0.0004% w/w (Formulation A – benzoic acid within claimed range) with a formulation having no benzoic acid (Formulation B – amount of benzoic acid outside of claimed range). 
When comparing Formulation A with Formulation B, note MPEP 716.02(d): “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.”  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Only one point inside the claimed range of the amount of benzoic acid and one point below the range of the claimed amount of benzoic acid are tested. No amount of benzoic acid above the claimed range is tested. As noted above, Jones discloses amounts of benzoic acid above the instantly claimed range are also acceptable. Thus, without a comparison of using an amount of benzoic acid above the instantly claimed range, the criticality of the claimed range has not been demonstrated.
Furthermore only one data point each inside and outside the claimed range is not a sufficient number of tests to demonstrate the criticality of the claimed range. The difference in total amount of impurities between Formulations A and B are small, and with only two data points to compare, it is unclear if the differences seen at each measurement are merely within a margin of error or if using amounts of benzoic acid within the claimed range would consistently demonstrate improved stability.


	(4) Applicant argues that the process step for adding the benzoic acid to the composition is not taught by Jones, and would be antithetical to Jones’ stated use for the benzoic acid as a “corrosion inhibitor.” 
	Applicant argues that most of the ingredients according to claimed process are used to form a homogenous solution at a temperature of at least about 65oC, whereas the entire process of Jones is conducted at a temperature of about 45oC. Applicant argues that Jones’s process and the claimed process are clearly different processes, where Jones requires the production of two separate phases, which are combined together, rather than the continued production of a single, homogenous composition, as required by the present claims.

	With regards to Applicant’s argument (4), the traversal argument is not found persuasive. As discussed above, note MPEP 2113 [R-1]  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The MPEP also indicates that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). Applicant has not demonstrated that the claimed process steps impart distinctive structural characteristics to the final product. Further analysis of the data shown in the Gauthier Declaration are set forth in the rebuttal arguments above and below.


	(5) Applicant argues that with regards to the statement that “the experiment and data shown for Experiment II in the Gauthier Declaration are not a comparison to that of the closest prior art, Jones,” Applicant argues that the only specific examples disclosed by Jones require the presence of betamethasone valerate as the active ingredient, rather than the halobetasol or its pharmaceutically acceptable salts, esters, and solvates required by the present claims Applicant argues that rather than comparing compositions having a different active ingredient, it would be far more useful comparison to modify the Jones composition to match the claimed composition for closely, as has already been done, to show the surprisingly different effects achieved by the claimed composition. Applicant argues that such evidence has already been presented and is of record.

	With regards to Applicant’s argument (5), the statement pointed out by Applicant was not directed to requesting a comparison to Jones’s specific example comprising betamethasone valerate, but rather, noting that the experiments done in the Gauthier Declaration do not establish the criticality of the claimed process steps as Applicant’s experiments do not compare them to Jones’s disclosure regarding the aforementioned parameters.
	For example, Jones discloses that benzoic acid may be present in amounts of 0.1-15% w/w, however, Formulation C, the only formulation in the Gauthier Declaration with an amount of the compound corresponding to Jones’s can corrosion inhibitor component at an amount within that range, uses sodium benzoate rather than benzoic acid. As evidenced by Cravotto et al. (Steroids; of record), degradation of halobetasol propionate was observed in the presence of bases. As sodium benzoate is basic, in light of Cravotto, it would be expected that the use of sodium benzoate would produce more halobetasol degradation compared to when using an acid, such as benzoic acid. Thus, it cannot necessarily be concluded that manufacturing the composition using the claimed process steps is what caused the improved stability in Formulation D compared to Formulation C.
Further, as discussed above and in the previous office action, Jones essentially discloses mixing all of the ingredients at a temperature of 45oC. However, none of the examples appear to produce the halobetasol formulations by mixing all of the ingredients at a temperature of 45oC as disclosed by Jones. The two manufacturing processes compared when comparing Formulation C and D are comparing when halobetasol propionate is mixed and heated to 65-70oC (Formulation C) and when halobetasol propionate is mixed after the mixture is cooled to 45-50oC (Formulation D), i.e., halobetasol propionate is never heated to 65-70oC. It was concluded in the Gauthier Declaration that the formulation stability is increased when manufactured using a process as recited in claim 1, where the bulk homogenous solution is heated and then cooled before the active corticosteroid (halobetasol) is added. The instant Specification also discloses that by adding halobetasol at a lower temperature (i.e. preferably below 50oC) in the manufacturing process, the rate of degradation of halobetasol is markedly reduced and thus the amount of degradant products is reduced (P.G. Pub., para.0046).
However, as discussed in detail in the previous office action, Jones discloses adding the active corticosteroid at the claimed lowered temperature, 45oC. Jones generally discloses mixing all of the components (carrier material + corticosteroid active ingredient) at a temperature of about 45oC, i.e., the temperature disclosed by the instant Specification as markedly reducing the rate of degradation of halobetasol. Thus, from the experiment and data shown in the Declaration, it is unclear if the improved stability of Formulation D (i.e., reduced degradants in Formulation D) compared to Formulation C would only be seen when the carrier component is first heated to 65-70oC then reduced to 45-50oC prior to adding halobetasol, or if the improved stability would also be seen if all of the claimed ingredients are added at a temperature of 45oC as is disclosed in Jones. 
Further, based on the data presented in the Gauthier Declaration, it is unclear if the difference in stability results between Formulations C and D seen in the Declaration is due to the use of benzoic acid versus sodium benzoate, the amount of the benzoic acid/sodium benzoate used, and/or the temperature at which halobetasol propionate is added for the reasons discussed in the previous office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616